COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00401-CV


IN RE EDDIE LEASE,                                                    RELATOR
INDIVIDUALLY AND D/B/A LEASE
IT CARPET CLEANING

                                        ------------

                             ORIGINAL PROCEEDING
                          TRIAL COURT NO. 15-09508-442

                                       ------------

                           MEMORANDUM OPINION1
                                       ------------

      We have considered “Relator and Real Parties in Interest’s Joint Motion to

Dismiss.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss relator’s motion for emergency stay and this original proceeding.

                                                       PER CURIAM

PANEL: SUDDERTH, C.J.; GABRIEL and KERR, JJ.

DELIVERED: December 13, 2017




      1
          See Tex. R. App. P. 47.4.